DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed June 5, 2020.  Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable recording medium having recorded thereon a program for performing the method of claim 11.  The specification description (at paragraph 00261) of the computer readable recording medium is to a medium that is distributed over a network, making the invention a computer program that can be transmitted.  Computer programs and transitory signals do not fall within one of the statutory category of invention eligible for patent protection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,186,265.
Lockhart teaches a system and method for multi-layer keyword detection to avoid detection of keywords in output audio.  Regarding claims 1, 11 and 15, Lockhart teaches a speech recognition device, computer medium and method for operating the speech recognition device comprising: a microphone (103); and a processor (Fig 7) configured to receive a voice signal through the microphone (col. 6, lines 31-39 --local device 110 may be configured to receive and respond to wakewords and execute audible commands in conjunction with server 120. The local device 110 may include a first detector (primary wakeword module) 220a to detect a wakeword in audio data detected by the microphone 103. The local device 110 may also include a second detector (secondary wakeword module) 220b to detect a wakeword in output audio data to be output from a speaker 101 of the local device 110; col. 7, line 65 to col. 8, line 12; col 22, lines 1-2 – listen for and capture audio; col. 22, lines 15-22), generate voice characteristic data by analyzing the voice signal by using a data recognition model based on a neural network (col. 8, lines 55-60; col. 9, lines 17-51 – compares audio data to stored models…system built on neural networks; col. 21, lines 49-67; col. 23. Lines 44-54).  Lockhart fails to specifically teach a single embodiment to specifically implement the neural network data recognition model.  However, Lockhart teaches the system is capable of providing neural network data recognition in an additional embodiment (col. 9, lines 48-51) and one having ordinary skill in the art at the time of the invention would have been able to implement the additional embodiment neural network features provided by Lockhart, and the results would have been predictable and resulted in an improved human-computer interaction by reducing execution of inadvertent keyword/commands received by the system, as taught by Lockhart.  Lockhart teaches determine whether the voice signal is voice uttered from a user or voice output from an external device based on the voice characteristic data (col. 6, lines 31-39 --local device 110 may be configured to receive and respond to wakewords and execute audible commands in conjunction with server 120. The local device 110 may include a first detector (primary wakeword module) 220a to detect a wakeword in audio data detected by the microphone 103. The local device 110 may also include a second detector (secondary wakeword module) 220b to detect a wakeword in output audio data to be output from a speaker 101 of the local device 110; col. 7, line 65 to col. 8, line 12; col. 9, lines 17-21 -- Once speech is detected in the audio received by the device 110 (or separately from speech detection), the device 110 may use the wakeword detection module 220 to perform wakeword detection to determine when a user intends to speak a command to the device 110; col. 22, lines 15-22), and when the voice signal is determined as the voice uttered from the user, determine the voice signal as a voice command of the user and perform an operation corresponding to the voice command (col. 9, lines 17-21 -- Once speech is detected in the audio received by the device 110 (or separately from speech detection), the device 110 may use the wakeword detection module 220 to perform wakeword detection to determine when a user intends to speak a command to the device 110; col. 10, lines 3-18 -- ASR module 250 transcribes the audio data 111 into text data representing words of speech contained in the audio data 111. The text data may then be used by other components for various purposes, such as executing system commands). 
Regarding claims 2 and 12, Lockhart teaches the processor is further configured to filter the voice signal when the voice signal is determined as the voice output from the external device [col. 15, lines 48-54 – subtracting audio sent to speakers from audio captured by the microphone – where subtracting the audio provides a form of filtering the audio from the captured audio].   
Regarding claims 3 and 13, Lockhart teaches the processor is further configured to generate the voice characteristic data by analyzing whether the voice signal is a reconstructed signal from a compressed voice signal [col. 19, lines 24-51 –system detects formats of the audio data to determine different format and can convert the formats and provides audio processing to include compression, where a data received that is compressed that has to be converted to obtain the reconstructed signal is an obvious step requiring only routine skill in the art
Regarding claims 4 and 14, Lockhart teaches the processor is further configured to generate the voice characteristic data by analyzing whether the voice signal includes electrical noise [col. 9, lines 7-13 – includes models corresponding to noise; col. 10, line 47].   
Regarding claim 5, Lockhart teaches processor is further configured to generate the voice characteristic data by analyzing an output location of the voice signal [col. 15, lines 21-25 – processing and tracking of individual device location; col. 15, lines 48-51 – positioning relationships of output speakers and microphones; col. 25, lines 25-31 – acoustic localization].   
Regarding claim 6, Lockhart teaches the processor is further configured to set in advance at least one output location of the voice signal output from the external device, and generate the voice characteristic data by determining whether an output location of the voice signal corresponds to the output location set in advance  [col. 15, lines 21-25 – processing and tracking of individual device location; col. 15, lines 48-51 – positioning relationships of output speakers and microphones; col. 25, lines 25-31 – acoustic localization –where the system provides for processing of a device in a specific location and the specific location (user bedroom) provides for a set advanced location ].    
Regarding claim 7, Lockhart teaches the processor is further configured to generate the voice characteristic data by determining a number of output locations from which the voice signal is output [col. 15, lines 21-25 – processing and tracking of individual device location; col. 15, lines 48-51 – positioning relationships of output speakers and microphones; col. 25, lines 25-31 – acoustic localization – where acoustic localization processing provides for determining multiple output locations
Regarding claim 10, Lockhart teaches the processor is further configured to set in advance voice recognition data [col. 15, lines 18-19 – voice profiles] of a registered user authorized to issue a voice command, and when it is determined that the voice signal corresponds to the voice recognition data set in advance, determine the voice signal as a voice command of the user and perform an operation corresponding to the voice command (col. 9, lines 17-21 -- Once speech is detected in the audio received by the device 110 (or separately from speech detection), the device 110 may use the wakeword detection module 220 to perform wakeword detection to determine when a user intends to speak a command to the device 110; col. 10, lines 3-18 -- ASR module 250 transcribes the audio data 111 into text data representing words of speech contained in the audio data 111. The text data may then be used by other components for various purposes, such as executing system commands – where providing for user’s with a stored voice profile to utter voice commands that will be executed by the device is an obvious step requiring only routine skill in the art).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart in view of Klein et al (US Patent No, 10,789,948), hereinafter Klein.  
Regarding claim 8, Lockhart fails to teach a camera, wherein the processor is further configured to obtain an image of a periphery of the speech recognition device by using the camera, and determine whether the voice signal is the voice uttered from the user or the voice output from the external device, based on whether the user or the external device is included in an obtained peripheral image.   In a similar field of endeavor, Klein teaches a system for coordinated operation of a voice-controlled device 
Regarding claim 9, Lockhart fails to teach the processor is further configured to set in advance face recognition data of a registered user authorized to issue a voice command, and when it is determined that the user in the obtained peripheral image corresponds to the face recognition data set in advance, determine the voice signal as a voice command of the user and perform an operation corresponding to the voice command.  Klein provides a camera can be provided and utilized for purposes like facial recognition and determining the presence or absence of a user in the vicinity based on movement detection algorithms and can also be used for locating the user when the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659